NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        OCT 3 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MARY LEE GAINES,                                No. 17-15142

                Plaintiff-Appellant,            D.C. No. 1:16-cv-00168-LJO-MJS

 v.
                                                MEMORANDUM*
S. LWIN, M.D. of the California
Department of Corrections, Central
California Womens’ Facility; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Eastern District of California
                   Lawrence J. O’Neill, Chief Judge, Presiding

                          Submitted September 26, 2017**

Before:      SILVERMAN, TALLMAN, and N.R. SMITH, Circuit Judges.

      California state prisoner Mary Lee Gaines appeals pro se from the district

court’s judgment dismissing her 42 U.S.C. § 1983 action alleging deliberate

indifference to her safety. We have jurisdiction under 28 U.S.C. § 1291. We


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review de novo a dismissal for failure to state a claim under 28 U.S.C. § 1915A.

Hamilton v. Brown, 630 F.3d 889, 892 (9th Cir. 2011). We affirm.

        The district court properly dismissed Gaines’s deliberate indifference claim

because Gaines failed to allege facts sufficient to show that defendant Berber knew

of and disregarded an excessive risk to Gaines’s safety. See Foster v. Runnels, 554

F.3d 807, 814 (9th Cir. 2009) (“To establish a prison official’s deliberate

indifference, an inmate must show that the official was aware of a risk to the

inmate’s health or safety and that the official deliberately disregarded the

risk . . . .”).

        The district court did not abuse its discretion in declining to exercise

supplemental jurisdiction over Gaines’s state law claim because it properly

determined that Gaines’s federal claim was unfounded. See Trs. of the Constr.

Indus. & Laborers Health & Welfare Tr. v. Desert Valley Landscape & Maint.,

Inc., 333 F.3d 923, 926 (9th Cir. 2003) (“[I]t [is] appropriate for the district court

to decline jurisdiction over . . . supplemental state claims [when] the federal claim

[has] proven to be unfounded.”).

        We do not consider arguments and allegations raised for the first time on




                                            2                                      17-15142
appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                        3                               17-15142